NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        AUG 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM R. ST. CLAIR,                           No.    17-35907

                Plaintiff-Appellant,            No.    16-cv-05841 TLF

 v.                                             MEMORANDUM*

ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                Theresa Lauren Fricke, Magistrate Judge, Presiding

                           Submitted August 23, 2019**

Before: GOODWIN, LEAVY, and SILVERMAN, Circuit Judges.

      William St. Clair appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of St. Clair’s application for

supplemental security income under Title XVI of the Social Security Act. We have

jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We review de novo,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Attmore v. Colvin, 827 F.3d 872, 875 (9th Cir. 2016), and we affirm.

      The ALJ did not err by discounting St. Clair’s testimony because the record

contains evidence of malingering. See Carmickle v. Comm’r, Soc. Sec. Admin., 533

F.3d 1155, 1160 (9th Cir. 2008) (adverse credibility finding need not be based on

clear and convincing evidence where there is affirmative evidence that the claimant

is malingering).

      The ALJ did not err by discounting examining physician Dr. Chestnut’s

opinion on the basis that the limitations Dr. Chestnut opined would not last for at

least twelve months. See 48 U.S.C. § 1382c(a)(3)(A).

      The ALJ did not violate the law of the case doctrine in discounting the

opinions of examining psychologist Dr. van Dam and examining physician Dr.

Parker. See Stacy v. Colvin, 825 F.3d 563, 567 (9th Cir. 2016) (the law of the case

doctrine prevents a court from considering an issue that has already been decided).

The prior remand did not require the acceptance of these opinions, only a better

evaluation of them.

      St. Clair has not identified any specific error in the ALJ’s evaluation of the

opinions of mental health counselor Wilson, examining physician Dr. Wheeler, or

consulting physician Dr. Carsten that would impact St. Clair’s Residual Functional

Capacity (“RFC”). See Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929-




                                          2
30 (9th Cir. 2003) (party must argue an issue “specifically and distinctly” to invoke

this court’s review).

      Because the ALJ found that St. Clair was more limited than Drs. Clifford

and Eather opined, the ALJ was not required to provide reasons for assigning only

“some weight” to their opinions. See Turner v. Comm’r of Soc. Sec., 613 F.3d

1217, 1222-23 (9th Cir. 2010).

      The ALJ proffered germane reasons for discounting lay witness testimony

from vocational counselor Schneider. See Carmickle, 533 F.3d at 1164 (ALJ may

rely on inconsistencies between lay testimony and other evidence in the record to

discount the testimony).

      Even if the ALJ erred by discounting lay witness testimony from St. Clair’s

parents, Lee and Sandra St. Clair, because of their secondary gain interests, any

error was harmless because St. Clair has not articulated any symptoms or

limitations that the ALJ failed to include in the RFC from their testimony. See

Molina, 674 F.3d at 1115.

      Even if the ALJ erred by finding at Step Four that St. Clair was able to

perform past relevant work as a floor waxer, any error was harmless because the

ALJ made an alternative Step Five finding. See id.




                                         3
      St. Clair’s assertion that the ALJ erred in formulating the hypothetical for

the vocational expert by failing to include all of St. Clair’s limitations fails because

this argument stems from other alleged errors that we have rejected.

      AFFIRMED.




                                           4